Case 18-00068-ref       Doc 63   Filed 04/24/19 Entered 04/26/19 16:26:31      Desc Main
                                 Document      Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:                                   :


AARON LEE ADAMS and                      :    Case No. 14-19903REF
DULCEA MARAE ADAMS,                      :    Chapter 7
              Debtors                    :




TINA GOMERSALL,
        Plaintiff                        :

         V.                              :        Adv. 18-68

AARON LEE ADAMS,
              Defendant


                                    ME
              AND NOW, this 24 day of April, 2019, for the reasons stated in the
accompanying Statement in Support of Order Granting Plaintiffs Motion for
Reconsideration entered in this adversary proceeding      of even date herewith, IT IS
HEREBY ORDERED that Plaintiffs Motion for Reconsideration and/or [sic]
Partial Relief from Order is GRANTED as discussed in the Statement.

              IT IS FURTHER ORDERED that the Order I entered on September
19, 2018 granting Debtor’s motion to dismiss       with prejudice the portion of count
IA. of Plaintiff’s Amended Complaint that sought to give collateral estoppel effect
to the Sol Terra judgment is VACATED.

              IT IS FURTHER ORDERED that Defendant’s motion to dismiss the
portion of count   IA. of Plaintiff’s Amended Complaint that sought to give
collateral estoppel effect to the Sol Terra judgment is DENIED and this portion of
count LA. remains in full force and effect.
                                             18
Case 18-00068-ref      Doc 63    Filed 04/24/19 Entered 04/26/19 16:26:31        Desc Main
                                 Document      Page 2 of 2



              IT IS FURTHER ORDERED that the Order I entered on September
19, 2018 granting Defendant’s     motion to dismiss, without prejudice, the portion of
count LB.   of Plaintiff’ 3 amended complaint that sought to hold Debtor personally
liable for the Sol Terra debt based on piercing the corporate veil is VACATED.

               IT IS FURTHER ORDERED that Debtor’s motion to dismiss the
portion of count LB. of Plaintiff’s amended complaint that sought to hold Debtor
personally liable for the Sol Terra debt based on the piercing of the corporate veil
theory is GRANTED and this portion       of count 1B.     is DISMISSED    WITH
PREJUDICE.

               IT IS FURTHER ORDERED that all remaining portions of my
September 19, 2018 Order shall remain in         full force and effect.

               IT IS FURTHER ORDERED that Plaintiff is GRANTED LEAVE to
ﬁle   a second amended   complaint in compliance with this Order Within thirty (30)
days   of the date of this Order that seeks (1) to hold Debtor personally liable for the
debt owed to Plaintiff by Sol Terra based on the participation theory and (2) an
independent ﬁnding     of nondischargeability under section 523(a)(2)(A).

                                         BY THE COURT

                                            0? W
                                                5/1/22”
                                         RICHARD E. FEHLII‘KIG
                                         Chief United States Bankruptcy Judge




                                            19
